Citation Nr: 0303203	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
gastroesophageal reflux disease/peptic ulcer, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
psoriasis, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  


REMAND

In an April 24, 2002, VA letter, the veteran was scheduled 
for a videoconference hearing on May 21, 2002, before a 
Veterans Law Judge of the Board.  In a letter received at the 
Board on May 13, 2002, the veteran indicated he would be 
unable to attend the scheduled hearing.  This was construed 
as a motion to reschedule the videoconference hearing.  In a 
June 6, 2002, ruling on the motion, it was determined that 
good cause was shown for rescheduling the hearing.  
Therefore, prior to appellate consideration of this appeal, 
this case will be returned to the RO to schedule the veteran 
for a videoconference hearing before a Veterans Law Judge of 
the Board.



Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



